Title: From George Washington to Thomas Corbin, 8 July 1785
From: Washington, George
To: Corbin, Thomas

 

Sir,
Mount Vernon 8th July 1785.

Yesterday afternoon I had the honor to receive your favor of the 24th of June; covering a letter from Colo. Fairfax of Bath, dated in Mar: last. The latter speaks of the injurious treatment you have met with, & of the aspersion of your character in England—for which I am exceedingly sorry; but as he draws no conclusion, & your letter is silent, I am a little at a loss to discover the tendency of the information of them to me; & therefore shall only add that whenever it is convenient & agreeable to you to come into this part of the Country, I shall be glad to see you at this place—& that, I am Sir—&c.

G: Washington

